DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 3 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 3, the limitation “the second material” lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, claim 3 is interpreted as implying that the second waveguide is formed from a second material that is a nitride.
Per claim 12, the limitation “the second material” lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, claim 12 is interpreted as implying that the second waveguide is formed from a second material that is a nitride.

Allowable Subject Matter
5.	Independent claims 1, 10, and 19 are deemed allowable for the following reason.  The following feature of claim 10, which is substantially included in claims 1 and 19, is not believed to be taught or suggested by the prior art of record: a waveguide layer comprising a first 

Pertinent Prior Art
6.	Sheng et al. – US 2014/0354275
	This document discloses an atomic magnetometer using pump-probe operation and multipass cells wherein a pump laser 22 is configured to optically pump a sample located in multipass cells 26, 28 and a probe laser 24 is configured to optically probe the sample located in the multipass cells 26, 28 (Fig. 1; ¶22).  The multipass cells 26, 28 are surrounded by a pair of RF coils 32 and each include a pair of mirrors located at opposite ends of the cells (Fig. 1; ¶22).  However, this document is silent on, in particular, the first and second waveguides as specified by independent claims 1, 10, and 19 of the present application.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852